NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      APR 27 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10278

                Plaintiff - Appellee,            D.C. No. 4:12-cr-00345-JGZ

    v.
                                                 MEMORANDUM*
DANIEL RIVAS-ANAYA, a.k.a. Daniel
Anaya Rivera, a.k.a. Daniel Rivas Anaya,

                Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                     Jennifer G. Zipps, District Judge, Presiding

                              Submitted April 22, 2015**

Before: GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

         Daniel Rivas-Anaya appeals from the district court’s judgment and

challenges the 45-month sentence imposed following his guilty-plea conviction for

reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

       Rivas-Anaya claims that his sentence is substantively unreasonable in light

of his cultural assimilation and the mitigating factors, and because the Guidelines

range allegedly overstated both his criminal history and the seriousness of his

offense. The district court did not abuse its discretion in imposing Rivas-Anaya’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

below-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including

Rivas-Anaya’s criminal and immigration history. See Gall, 552 U.S. at 51; see

also United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The

weight to be given the various factors in a particular case is for the discretion of the

district court.”).

        Rivas-Anaya next contends that this case must be remanded to strike the

reference in the judgment to 8 U.S.C. § 1326(b)(2). We reject this contention

because the judgment unambiguously reflects that Rivas-Anaya was convicted of

only one punishable offense pursuant to section 1326(a). See United States v.

Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir. 2000).

       AFFIRMED.

                                           2                                    14-10278